Citation Nr: 1309996	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  07-15 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel






INTRODUCTION

The Veteran had active duty service from January 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida that granted service connection for bilateral hearing loss and assigned an initial noncompensable rating.  The Veteran timely appealed.    

The Board remanded the issue in June 2010 for additional development and then denied the claim in December 2011.  The Veteran appealed the December 2011 Board decision to the United States Court of Appeals for Veterans' Claims (Court).  The Veteran and the Secretary of VA filed a Joint Motion for Partial Remand (Joint Motion) to vacate the portion of the December 2011 decision which denied an initial compensable rating for hearing loss an extraschedular basis.  In June 2012, the Court granted the Joint Motion and returned the case to the Board.  

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not already associated with the physical claims folder. 

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

A remand by the Court or Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  

The June 2012 Joint Motion concluded that the Board did not provide an adequate statement of the reasons and bases for denying entitlement to an initial compensable rating for hearing loss on an extraschedular basis.  The Joint Motion found that the June 2010 VA examiner's favorable comments about functional impairment from hearing loss were not adequately discussed.  In essence, the June 2010 VA examiner listed examples of the Veteran's functional impairment from hearing loss and concluded that the Veteran could not resume his prior employment "without extreme hearing difficulty."  

Upon further consideration, the June 2010 VA examiner's comments are suggestive that the Veteran may have functional hearing loss (i.e. difficulty hearing in noisy environments), which is not adequately contemplated by the schedular rating criteria.  His comments are also suggestive of marked interference with employment due to service connected hearing loss.  Hence, the issue of an extraschedular rating for hearing loss is raised by the record.  Since the Board may not award extraschedular ratings in the first instance, it must be remanded for initial adjudication by the VA Director of Compensation and Pension Service (C&P Director).  38 C.F.R. § 3.321; Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).



Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file (or virtual file) relevant VA treatment records not already associated.

2. After associating any newly generated records with the claims folder, refer the claim to the C&P Director for extraschedular consideration.  The C&P Director must consider whether the Veteran's assertions of functional impairments from hearing loss warrant an extraschedular rating.  

3.  If any benefit remains denied, the AOJ should issue a supplemental statement of the case that readjudicate the appeal.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


